987 So.2d 240 (2008)
Betty AKERS, Appellant,
v.
STATE OF FLORIDA-DEPARTMENT OF CORRECTIONS and Division Of Risk Management, Appellees.
No. 1D07-3670.
District Court of Appeal of Florida, First District.
July 30, 2008.
Scott J. Uricchio, Orlando, and Bill McCabe, Longwood, for Appellant.
Roger C. Simmons, Fort Lauderdale, for Appellees.
*241 PER CURIAM.
The claimant in this workers' compensation appeal challenges the dismissal of her April 21, 2006, petition for benefits as barred by the statute of limitations. She filed this petition shortly after the E/C moved to dismiss two prior petitions for benefits for failure to prosecute, and did so solely in an effort to avoid an application of the statute of limitations, which, but for the pending petitions, expired in October, 2005. The JCC dismissed the prior petitions for failure to prosecute and determined that the underlying petition was filed too late to toll the statute of limitations. We agree. See Chrysler Leasing Corp. v. Passacantilli, 259 So.2d 1 (Fla. 1972).
AFFIRMED.
ALLEN, DAVIS, and HAWKES, JJ., concur.